DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/21/2022 has been entered and considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Pub. No. 2022/0139307) in view of Wang (U.S. Pub. No. 2021/0264862).

As to claim 1, Zhang teaches a pixel (Fig. 1) comprising: 
a light emitting element (Fig. 6, 12); 
5a driving switching element (T) which applies a driving current to the light emitting element ([0039], lines 27-30); and 
a first compensation switching element (M22) and a second compensation switching element (M12) which are connected between a control electrode of the driving switching element and an output electrode of the driving switching element (transistors M22 and M12 are arranged between a gate of transistor T and an output electrode of transistor T, Fig. 6), 10wherein the first compensation switching element and the second compensation switching element are connected to each other in series (transistors M22 and M12 are connected to one another in series at node N12), 
wherein the driving switching element is a P-type transistor (transistor T is a P-channel transistor), 
wherein the first compensation switching element is an N-type transistor (Transistor M22 is a p-channel transistor but each of the transistors could also be an N-type transistor, [0064], lines 13-16, thus transistor M22 could be an N-type transistor), and 
wherein the second compensation switching element is a P-type transistor (transistor M12 is a P-channel transistor).  
Zhang does not teach the control electrodes of the first and second compensation switching elements are connected to different signal lines,
Wang teaches wherein the control electrodes of the first and second compensation switching elements (control electrodes of transistors K3 and K2 respectively, fig. 4) are connected to different signal lines (the control electrodes of transistors K3 and K2 are connected to two different signal lines, i.e. G(n) and G(n+1) respectively).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the control electrodes of the first and second compensation switching elements are connected to different signal lines of Wang to the display apparatus of Zhang because the compensation circuit comprising of transistors K3 and K2 provide initial power supply to the first node P1 and second node P2 in response to the control electrode signals in order to adjust the voltage at these nodes based on two different signals, [0068], lines 1-11.



Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wang and further in view of Jeon (U.S. Pub. No. 2017/0337875).
As to claim 16, Zhang teaches the display apparatus of claim 1 and the driving switching element has a first gate electrode (gate connected to node N2), a drain electrode (drain of transistor T connected to transistor M6), a source electrode (source of transistor T connected to the drain of transistor M5),
Zhang and Wang do not teach the driving switching element has a second gate electrode,
Jeon teaches the driving switching element (DT) comprises a second gate electrode (Fig. 2, the driving switching element DT has a second gate connected to node N2).  
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the driving transistor having a second gate of Jeon to the display apparatus and pixel of Zhang as modified by Wang because to provide a novel OLED display device in which a driving transistor with a double gate electrode structure and a top gate electrode of the driving transistor are involved in adjusting a compensation voltage for compensating deviations in the characteristics of the threshold voltage of the driving transistor, and a method of driving the OLED display device.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Bae (U.S. Pub. No. 2019/0181211), and further in view of Wang.
As to claim 2017, Zhang teaches a display apparatus (200) comprising: 
a display panel (100, fig. 24) comprising a pixel; 
25wherein the pixel (Fig. 1) comprises: 49 LO-202010-277-1-U SO DY8344US 
21C1235USa light emitting element (Fig. 6, 12); 
5a driving switching element (T) which applies a driving current to the light emitting element ([0039], lines 27-30); and 
a first compensation switching element (M22) and a second compensation switching element (M12) which are connected between a control electrode of the driving switching element and an output electrode of the driving switching element (transistors M22 and M12 are arranged between a gate of transistor T and an output electrode of transistor T, Fig. 6), 10wherein the first compensation switching element and the second compensation switching element are connected to each other in series (transistors M22 and M12 are connected to one another in series at node N12), 
wherein the driving switching element is a P-type transistor (transistor T is a P-channel transistor), 
wherein the first compensation switching element is an N-type transistor (Transistor M22 is a p-channel transistor but each of the transistors could also be an N-type transistor, [0064], lines 13-16, thus transistor M22 could be an N-type transistor), and 
wherein the second compensation switching element is a P-type transistor (transistor M12 is a P-channel transistor).  
Zhang does not mention scan driver, data driver, or emission driver,
Bae teaches a gate driver (20) which provides a gate signal to the pixel ([0056]); 
a data driver (30) which provides a data voltage to the pixel ([0057], lines 1-3); and 
an emission driver (40) which provides an emission signal to the pixel ([0065], lines 1-3), 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the drivers of Bae to the display device of Zhang because to provide a display device which may reduce a dead space by an effective layout of driving circuits in a panel having an irregular shape. [0007].
Zhang and Bae do not teach the control electrodes of the first and second compensation switching elements are connected to different signal lines,
Wang teaches wherein the control electrodes of the first and second compensation switching elements (control electrodes of transistors K3 and K2 respectively, fig. 4) are connected to different signal lines (the control electrodes of transistors K3 and K2 are connected to two different signal lines, i.e. G(n) and G(n+1) respectively).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the control electrodes of the first and second compensation switching elements are connected to different signal lines of Wang to the display apparatus of Zhang as modified by Bae because the compensation circuit comprising of transistors K3 and K2 provide initial power supply to the first node P1 and second node P2 in response to the control electrode signals in order to adjust the voltage at these nodes based on two different signals, [0068], lines 1-11.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly added limitation of “wherein the control electrodes of the first and second compensation switching elements are connected to different signal lines” is taught by the prior art reference of Wang (U.S. Pub. No. 2021/0264862) wherein Wang teaches a compensation circuit 20 similar to the compensation circuit of the instant application wherein The K3 and K2 transistors are the first and second compensation transistors and each of their control electrodes/gate electrodes transistors are connected to different gate lines. The control electrodes cause the transistors to transmit initialization voltage to the nodes P1 and P2 based on the gate line signals. Therefore, by replacing the compensation circuit of Zhang with the compensation circuit 20 of Wang, an initialization voltage is being applied to the control electrode of transistor T’ and also to the drain of transistor T’ based on the signal that is being applied to the control electrodes/gate electrodes of transistors K3 and K2. Please see paragraphs [0067], lines 5-13 and [0068], lines 1-11. The newly added limitation(s) to claim 17 are rejected based on the same prior art reference of Wang. 


Allowable Subject Matter
Claims 2-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 and 18 are objected to because the prior art references do not teach an initialization switching element that applies an initialization voltage to a node that is connected between the first and second compensation elements while having the structure described by claim 1. 
	Claims 3 and 19 describe a very detailed structure of the pixel and has many structures and connections that are not taught by the prior art references or a combination of the references.
	Claim 11 is objected to because the prior art references do not teach a structure of the layers wherein an active area of the driving switching element is disposed in a same layer as an active area of the second compensation switching element, and wherein the active area of the driving switching element is disposed in a layer 25different from an active area of the first compensation switching element.  
	Claim 14 is objected to because the prior art references do not teach the structure of the first compensation switching element wherein the first compensation switching element has a bottom gate electrode that overlapping the gate electrode when combined with the structure mentioned in claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (U.S. Pub. No. 2022/0157223) teaches a pixel circuit structure.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691